CaS€ 1-17-43007-688 DOC 13 Filed 07/07/17 Entered 07/07/17 10204254

`UNITED STATES BANKRUPTCY COURT

EASTERN DISTRICT OF NEW YORK

. X

In Re: Chapter 13
ANGELA COVE

 

Case No. 17~43007~ESS

Debtor($)
~- X

 

LOSS MITIGATION REQUEST - BY DEBTOR

l am a Debtor in this case l hereby request to enter into the Loss Mitigation Prograrn

With respect to [Idemijj) the pnoper¢y, loan and creditor(s) for which you are requesting
loss mitigation]:

118-82 M.ETR.OPOLITAN AVENUE KEW GARDENS, NY 114-15

[Identm) the Pmper'ty]
LOA'N # 4598 Caliber Home Loan, PO BOX 619063 Dallas, TX 75261

[Loan Number]
LOAN # 9713 FCI 'Lendel' Services INC, P.O Box 27370 Anaheim, CA 92809

[Creditor’s Name and Address]

 

 

 

SIGNAT`UR.E

l understand that if the Court orders loss mitigation in this case, IWill be expected to
comply With the Loss Mitigation Proeed'ures. l agree to comply With the Loss Mitigation
Procedures, and f Will participate in the Loss Mitigatien Program in good faith I
understand that loss mitigation is voluntary for all parties, and that 1 am not required to
enter into any agreement or settlement With any other party as part of entry into the Loss
Mitigation Program. l also understand that no other party is required to enter into any
agreement or settlement With me. l understand that I am not required to request dismissal
of this case as part of any resolution or settlement that is offered or agreed to during the
LOSS Mitigation Pei‘i<)d.

Sign://£%/:/%Z% {;LL Date: jay /t/»;’r lia jail , 20 / 7

 

 

[First amf Last Name]
Telephone Nember: 914-686»43(}0

 

_ [i.e. 999-999~9999]
E»mai.l Address fif any]: mfo@@W&t€YSIHW-COM

 

